Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 4 and 14 are objected to because of the following informalities:  claim 4 depends on canceled claim 3, and claim 14 depends on canceled claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-2, 4-7, 9, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent no. 8270473 (Chen ‘473)) in view of Chen et al. (US Patent Application Publication no. 2011/0280316 (Chen ‘316)), and further in view of Togita (US Patent Application Publication no. 2015/0208045).

Regarding claim 1, Chen ‘473 discloses a computer-implemented method for processing video content (See Chen ‘473 col. 4, lines 47-55 and col. 5, lines 12-14), comprising: receiving raw video data of a video (See Chen ‘473 col. 4, lines 48-56); determining a texture complexity for the video based on the raw video data (See Chen ‘473 col. 2, lines 30-38); determining an encoding mode for the raw video data based on the texture complexity (See Chen ‘473 col. 4, lines 48-66); and encoding the raw video data using the determined encoding mode (See Chen ‘473 col. 4, lines 64-67, and col. 5, lines 1-11).
	It is noted that Chen ‘473 is silent about using a given number of simplified pictures generated based on raw video data, each of the given number of simplified pictures having at least one of a reduced width or a reduced height compared with corresponding picture of the raw video data.
	However, Chen ‘316 teaches video processing including using a given number of simplified pictures generated based on raw video data (See Chen ‘316 [0076], [0125]), each of the given number of simplified pictures having at least one of a reduced width or a reduced height compared with corresponding picture of the raw video data (See Chen ‘316 [0170]).

	The motivation for performing such a modification in the video processing method of Chen ‘473 is to perform techniques such as inter-view prediction for a reduced resolution frame or image for packed frame or packed image (See Chen ‘316 [0040]).
	It is noted that the combination of Chen ‘473 and Chen ‘316 is silent about generating the given number of the simplified pictures based on the raw video data, the generating the given number of the simplified pictures comprising sub-sampling the plurality of raw pictures by randomly selecting a given number of intermediate pictures from the plurality of raw pictures.
	However, Togita teaches generating the given number of the simplified pictures based on the raw video data, the generating the given number of the simplified pictures comprising sub-sampling the plurality of raw pictures by randomly selecting a given number of intermediate pictures from the plurality of raw pictures (See Togita [0036] and [0205]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Chen ‘473 and Chen ‘316 to incorporate Togita’s teachings wherein the generating the given number of the simplified pictures based on the raw video data, the generating the given number of the simplified pictures comprising sub-sampling the plurality of raw pictures by randomly selecting a given number of intermediate pictures from the plurality of raw pictures.  The motivation for performing such a modification in the proposed combination of Chen ‘473 and Chen ‘316 is to provide imagin capable of 


recording raw image without the need of a circuit for performing a high speed development process and in such a manner that raw image can be easily reproduced when necessary.

As per claim 11, Chen ‘473 discloses a system for processing video content  comprising: a memory for storing a set of instructions; and at least one processor configured to execute the set of instructions to cause the system (See Chen ‘473 col. 4, lines 47-55 and col. 5, lines 12-17 and col. 15, lines 35-41) to : receive raw video data of a video (See ‘473 Chen col. 4, lines 48-56); determine a texture complexity for the video based on the raw video data (See Chen ‘473 col. 2, lines 30-38);  determine an encoding mode for the raw video data based on the texture complexity (See Chen ‘473 col. 4, lines 48-66); and encode the raw video data using the determined encoding mode (See Chen ‘473 col. 4, lines 64-67, and col. 5, lines 1-11).
It is noted that Chen ‘473 is silent about using a given number of simplified pictures generated based on raw video data, each of the given number of simplified pictures having at least one of a reduced width or a reduced height compared with corresponding picture of the raw video data.
	However, Chen ‘316 teaches video processing including using a given number of simplified pictures generated based on raw video data (See Chen ‘316 [0076], [0125]), each of the given number of simplified pictures having at least one of a reduced width or a reduced height compared with corresponding picture of the raw video data (See Chen ‘316 [0170]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the video processing method of Chen ‘473 to incorporate the teachings of Chen ‘316 to use a given number of simplified pictures generated based on raw video data, each of the given number of simplified pictures having at least one of a reduced width or a reduced height compared with corresponding picture of the raw video data.

It is further noted that the combination of Chen ‘473 and Chen ‘316 is silent about generating the given number of the simplified pictures based on the raw video data, the generating the given number of the simplified pictures comprising sub-sampling the plurality of raw pictures by randomly selecting a given number of intermediate pictures from the plurality of raw pictures.
	However, Togita teaches generating the given number of the simplified pictures based on the raw video data, the generating the given number of the simplified pictures comprising sub-sampling the plurality of raw pictures by randomly selecting a given number of intermediate pictures from the plurality of raw pictures (See Togita [0036] and [0205]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Chen ‘473 and Chen ‘316 to incorporate Togita’s teachings wherein the generating the given number of the simplified pictures based on the raw video data, the generating the given number of the simplified pictures comprising sub-sampling the plurality of raw pictures by randomly selecting a given number of intermediate pictures from the plurality of raw pictures.  The motivation for performing such a modification in the proposed combination of Chen ‘473 and Chen ‘316 is to provide imagin capable of recording raw image without the need of a circuit for performing a high speed development process and in such a manner that raw image can be easily reproduced when necessary.

As per claim 20, Chen ‘473 discloses a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer system to cause the computer system to perform a method for processing video content (See Chen ‘473 col. 16, lines 12-18 and lines 
It is noted that the combination of Chen ‘473 and Chen ‘316 is silent about generating the given number of the simplified pictures based on the raw video data, the generating the given number of the simplified pictures comprising sub-sampling the plurality of raw pictures by randomly selecting a given number of intermediate pictures from the plurality of raw pictures.
	However, Togita teaches generating the given number of the simplified pictures based on the raw video data, the generating the given number of the simplified pictures comprising sub-sampling the plurality of raw pictures by randomly selecting a given number of intermediate pictures from the plurality of raw pictures (See Togita [0036] and [0205]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Chen ‘473 and Chen ‘316 to incorporate Togita’s teachings wherein the generating the given number of the simplified pictures based on the raw video data, the generating the given number of the simplified pictures comprising sub-sampling the plurality of raw pictures by randomly selecting a given number of intermediate pictures from the plurality of raw pictures.  The motivation for performing such a modification in the proposed combination of Chen ‘473 and Chen ‘316 is to provide imagin capable of recording raw image without the need of a circuit for performing a high speed development process and in such a manner that raw image can be easily reproduced when necessary.


simplified pictures (See Chen ‘473  col. 4, lines 48-67 and col. 5, lines 1-11); and generating the texture complexity of the raw video data based on the determined data rate (See Chen ‘473  col. 2, lines 30-41 and col. 8, lines 28-34).

As per claims 4 and 14, most of the limitations of these claims have been noted in the above rejections of claims 3 and 13.  In addition, Chen further discloses down-sampling the given number of intermediate pictures to generate the given number of simplified pictures (See Chen ‘473 col. 7, lines 59-67 and col. 8, lines 1-8).

As per claims 5 and 15, most of the limitations of these claims have been noted in the above rejections of claims 1 and 11.  In addition, Chen further discloses receiving user-defined texture complexity associated with the raw video data (See Chen ‘473 col. 8, lines 44-59).

As per claims 6 and 16, most of the limitations of these claims have been noted in the above rejections of claims 1 and 11.  In addition, Chen further discloses wherein the encoding mode is associated with a set of encoding parameters (See Chen ‘473 col. 5, lines 37-54).

As per claims 7 and 17, most of the limitations of these claims have been noted in the above rejections of claims 6 and 16.  In addition, Chen further discloses wherein the set of parameters comprises at least one of: a structural similarity index, a flag for adaptive quantization mode, a number of B frames, a maximum data rate, or a buffer size (See Chen ‘473 col. 8, lines 28-34 and col. 9, lines 9-31).

As per claims 9 and 19, most of the limitations of these claims have been noted in the above rejections of claims 1 and 11.  In addition, Chen further discloses determining a plurality of texture complexities for the plurality of videos, respectively, wherein the plurality of texture complexities are normalized to fall within a given range (See Chen ‘473  col. 14, lines 4-15 and col. 12, lines 20-26).

7.	Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent no. 8270473 (Chen ‘473)) in view of Chen et al. (US Patent Application Publication no. 2011/0280316 (Chen ‘316)) and Togita (US Patent Application Publication no. 2015/0208045) as applied to claims 1 and 11 above, and further in view of Hsu et al. (US Patent Application Publication no. 2016/0086309).

Regarding claims 8 and 18, most of the limitations of these claims have been noted in the above rejection of claims 1 and 11.
	It is noted that the combination of Chen ‘473, Chen ‘316 and Togita is silent about processing video content wherein encoding mode is further associated with applying a denoising filter before the encoding, when the texture complexity satisfies a given condition.
	However, Hsu teaches processing video content wherein the encoding mode is further associated with applying a denoising filter before the encoding, when the texture complexity satisfies a given condition (See Hsu [0025]).
	
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying encoding of combination of Chen ‘473, Chen ‘316 and Togita step to incorporate Hsu’s teachings wherein the encoding mode is further 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424